*422Respondents’ determination that private 24-hour nursing care may have provided the deceased with “optimal care” but was not “essential” care that was “medically necessary” for purposes of Medicaid reimbursement is based on substantial evidence. The agency’s determination is entitled to deference because it involves the agency’s interpretation of its own regulations and the legislation under which it functions (Matter of Schlossberg v Wing, 277 AD2d 41 [2000]).
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur — Tom, J.E, Catterson, Abdus-Salaam and Román, JJ.